Grant, J.
(after stating the facts). Counsel for complainant concedes that, if the title to the land in question is involved, the circuit judge reached the correct conclusion. Defendant was the owner of the original title, and was peacefully and rightfully in possession of the land. He neither obtained nor retained possession by force. He therefore does not bring his case within the statute of forcible entry and detainer. 3 Comp. Laws, § 11154. Defendant did not hold possession of this land under any of the conditions specified in section 11164, which would entitle plaintiff to maintain a summary proceeding to recover possession. Defendant was not hold*515ing possession contrary to any contract or lease, or after the time of redemption had expired upon foreclosure or execution sale. Ejectment is the plaintiff’s sole remedy.
Judgment affirmed.
Blair, C. J., and Moore, McAlvay, and Brooke, JJ., concurred.